          Case 3:20-cv-00419-BRW Document 4 Filed 12/29/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

DAVID ANDERSON                                                              PLAINTIFF
#087368

VS.                              3:20-CV-00419-BRW

GREENE COUNTY, ARKANSAS, et al.                                             DEFENDANTS


                                      JUDGMENT

      Based on the order entered today, this case is DISMISSED without prejudice.

      IT IS SO ORDERED this 29th day of December, 2020.



                                          Billy Roy Wilson___________________
                                          UNITED STATES DISTRICT JUDGE




      .
